Case 6:20-cv-00269-ADA Document 25-12 Filed 07/31/20 Page 1 of 5




                    EXHIBIT 11
Table N/A—U.S. District Courts–Combined Civil and Criminal Federal...   https://www.uscourts.gov/statistics/table/na/federal-court-management-st...
                         Case 6:20-cv-00269-ADA Document 25-12 Filed 07/31/20 Page 2 of 5




1 of 1                                                                                                                        7/14/2020, 2:17 PM
Case 6:20-cv-00269-ADA Document 25-12 Filed 07/31/20 Page 3 of 5
Case 6:20-cv-00269-ADA Document 25-12 Filed 07/31/20 Page 4 of 5
Case 6:20-cv-00269-ADA Document 25-12 Filed 07/31/20 Page 5 of 5
